                           UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF NORTH CAROLINA
                                 EASTERN DIVISION


JACK H. JONES,                                        )
                                                      )
                       Plaintiff,                     )
                                                      )       JUDGMENT IN A CIVIL CASE
       v.                                             )
                                                      )       CASE NO. 4:20-CV-48-D
KILOLO KIJAKAZI, Acting Commissioner of               )
Social Security,                                      )
                 Defendant.                           )


Decision by Court.
This action came before this Court for ruling as follows.

IT IS ORDERED, ADJUDGED, AND DECREED that Defendant pay to Plaintiff $5,700.00 in
attorney's fees, in full satisfaction of any and all claims arising under the Equal Access to Justice
Act, 28 U.S.C. § 2412. If the award to Plaintiff is not subject to the Treasury Offset Program,
payment will be made by check payable to Plaintiff’s counsel, Daniel R. Lauffer, and mailed to
his office at 100 East Parrish Street, Ste. 200, Durham, NC 27701, in accordance with Plaintiff’s
assignment to his attorney of his right to payment of attorney's fees under the Equal Access to
Justice Act.


This Judgment Filed and Entered on August 11, 2021, and Copies To:
Daniel R. Lauffer                                     (via CM/ECF electronic notification)
Cassia W. Parson                                      (via CM/ECF electronic notification)
Amanda B. Gilman                                      (via CM/ECF electronic notification)




DATE:                                         PETER A. MOORE, JR., CLERK
August 11, 2021                               (By) /s/ Nicole Sellers
                                               Deputy Clerk




            Case 4:20-cv-00048-D Document 32 Filed 08/11/21 Page 1 of 1
